DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2009/080368).
Claim 1. Yang et al. discloses a smoking article with a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (Abstract; Page 5, line 16-Page 6, line 3). The activated carbon is adapted to adsorb constituents of mainstream smoke, including aldehydes, ketones, and other volatile compounds (Page 5, line 34-Page 6, line 3). The activated carbon particles range in size from about 100 microns to about 5 mm (“beads” are interpreted as being round, so the length width and height of the activated carbon beads are the same) (Abstract; Page 5, line 16-Page 6, line 9).
Claim 2. Yang et al. does not disclose that the activated carbon particle comprises binder (Page 5, line 16-Page 6, line 3).
Claims 6 and 7. Yang et al. discloses that the activated carbon particles range in size from about 100 microns to about 5 mm (Page 6, lines 6-9).
Claim 10. Yang et al. discloses that the activated carbon has an appropriate surface area to preferentially adsorb or absorb targeted constituents from smoke. The preferred activated carbon typically has a surface area greater than about 50m2/g, e.g. at least about 100, 200, 500, 1000, or 2000 m2/g (Page 6, lines 17-20).
Claim 11. Yang et al. discloses a filter assembly for a smoking article, wherein the filter assembly comprises the adsorbent 12 dispersed within (Page 1, lines 12-15).
Claim 12. Yang et al. discloses that the cigarette filter comprises a cellulose acetate filter tow, a plasticizer, a plug wrap, an adhesive, and the activated carbon particles (Page 3, lines 11-16 and Page 5, line 16-Page 6, line 3).
Claims 13 and 14. Yang et al. discloses a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (seed). The activated carbon is manufactured by carbonization followed by activation. The activated carbon particles range in size from about 100 microns to about 5 mm (“beads” are interpreted as being round, so the length width and height of the activated carbon beads are the same) (Abstract; Page 5, line 16-Page 6, line 9).
Claim 15. Yang et al. discloses that the activated carbon particles are incorporated into a cigarette filter 10 which is downstream of an attached tobacco rod (Page 4, line 32 – Page 5, line 15; Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2009/080368) in view of Nordskog et al. (US 2016/0128294).
Claim 3. Yang et al. discloses the smoking article of claim 1 but does not explicitly disclose that the activated carbon particle is an ellipsoid.
Nordskog et al. discloses treated plant seeds which are incorporated into tobacco products. The treated plant seed can comprise an edible seed or portion thereof. For example, in various embodiments, the treated plant seed can comprise a seed selected from the group consisting of tobacco seeds, poppy seeds, sesame seeds, sunflower seeds, pumpkin seeds, chia seeds, flax seeds, hemp seeds, papaya seeds, cocoa seeds, and soybean seeds. The seeds are substantially whole (unbroken) seeds. The tobacco product comprising the at least one treated plant seed or portion thereof may be any type of tobacco product, including smoking articles. In smoking articles, the one 
Nordskog et al. teaches a variety of seeds having different shapes which may be incorporated into tobacco products ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the activated carbon particle be an ellipsoid. Furthermore, changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed particle is significant (MPEP § 2144.04(IV)(B)).
Claim 4. Modified Yang et al. discloses that it is beneficial for the plant seed to be substantially round in shape because round seeds can beneficially provide for good flowability and can be easily manipulated for use in various products (Nordskog [0024]).
Claim 5. Modified Yang et al. discloses that the seeds are substantially whole (unbroken) seeds (Nordskog [0024]) and that the activated carbon is manufactured by carbonization followed by activation (Yang Page 5, lines 30-33).
Claims 8 and 9. Modified Nordskog et al. discloses that the amount of treated plant seeds incorporated within a given article can vary, but will generally not exceed about 10 weight percent and will typically not exceed about 10 weight percent, based on the total dry weight of the smoking article within which the treated plant seed is .

Response to Arguments
	Applicant’s arguments related to the 112(b) rejection are persuasive and the 112(b) rejection of claims 1-15 is withdrawn.
Applicant’s arguments regarding the 102 and 103 rejections have been considered but they are not persuasive. Applicant argues that Yang does not disclose an activated carbon particle formed from a whole seed without mechanical disruption, and that the particles of Yang are granulated (mechanically disrupted). Applicant also argues that the activated carbon in Yang is preferably in the form of granules. Examiner argues that Yang does not disclose granulation or mechanical disruption. Yang states 
	Applicant argues that the beads disclosed by Yang are 0.20 mm to 0.70 mm which falls outside the claimed range. Examiner argues that the carbonized olive pits are disclosed in the same paragraph as carbon in the form of granules (Page 5, lines 26-33). Yang teaches that granulated particles range in size from about 100 microns to about 5 mm (Page 6, lines 6-7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747